Citation Nr: 0310557	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  97-27 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder.

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which found that new and material evidence had not been 
presented to reopen the right shoulder claim, and determined 
that the veteran was not entitled to a rating in excess of 10 
percent for his service-connected PTSD.

For the reasons stated below, the Board finds that new and 
material evidence has been presented, but that additional 
development is required with respect to the underlying issue 
of service connection for a right shoulder disorder.  
Similarly, the Board concludes that additional development is 
also required regarding the PTSD claim.  The Board initially 
planned to undertake this development pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2).  However, on May 1, 2003, 
before the Board could begin this development, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  
See Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, ___ F.3d ___, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2) is invalid because in conjunction with 38 
C.F.R. § 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver, which was contrary 
to 38 U.S.C. § 7104(a).  The Federal Circuit further held 
that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

In light of the Federal Circuit's holding, both the 
underlying claim of service connection for a right shoulder 
disorder and the PTSD claim are addressed in the REMAND 
portion of this decision.



FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the veteran's new and material 
evidence claim has been completed.

2.  Service connection was previously denied for a right 
shoulder disorder by a March 1984 Board decision.  
Thereafter, the RO determined in April 1985 and April 1986 
that new and material evidence had not been presented.  The 
veteran was informed of the RO's determinations, as well as 
his right to appeal, and he did not appeal.

3.  The additional evidence submitted to reopen the veteran's 
claim of service connection for a right shoulder disorder 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1986 determination that new and material 
evidence had not been presented to reopen a claim of service 
connection for a right shoulder disorder is final.  
38 U.S.C.A. § 4005(c) (1982) (38 U.S.C.A. § 7105(c) (West 
2002)); 38 C.F.R. § 19.192 (1985) (38 C.F.R. 
§ 20.1103(2002)).

2.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for a right 
shoulder disorder, the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (VCAA)Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West 2002) was made law.  In general, the 
VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  VA has also revised the 
provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (August 
29, 2001).  

The Board finds that VA's duties have been fulfilled with 
respect to the issue of whether new and material evidence has 
been presented.  Here, the RO advised the veteran of the 
evidence necessary to substantiate this claim, including the 
fact that he had to submit new and material evidence, by 
various documents such as the May 1996 rating decision, the 
July 1997 Statement of the Case (SOC) correspondence dated in 
December 2001, and the June 2002 Supplemental Statement of 
the Case (SSOC).  Further, the December 2001 correspondence 
addressed the applicability of the VCAA to the facts of this 
case, including what information and evidence the veteran was 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Regarding 
the duty to assist, the Board notes that it does not appear 
that the veteran has identified any pertinent evidence that 
has not been obtained or requested by the RO.  In pertinent 
part, the record reflects that the RO sent correspondence to 
medical care providers identified by the veteran in February 
1996, December 1997, and July 1998.  No response appears to 
have been received from the veteran regarding the December 
2001 correspondence to the extent it indicated he should 
identify any pertinent evidence not of record.  Moreover, 
under VA regulations, he is not entitled to an examination 
with respect to his new and material evidence claim.  
38 C.F.R. § 3.159(c); see also 66 Fed. Reg. at 45,628.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose with respect to 
the new and material evidence claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.


Background.  Service connection was previously denied for a 
right shoulder disorder by a March 1984 Board decision.  
Thereafter, the RO determined in April 1985 and April 1986 
that new and material evidence had not been presented.  The 
veteran was informed of the RO's determinations, as well as 
his right to appeal, and he did not appeal.

The evidence of record at the time of the last prior denial 
includes the veteran's service medical records, statements 
from the veteran, and various post-service medical records 
which cover a period through 1984.

The veteran's service medical records reflect, in part, that 
he sustained a minor shrapnel burn to his right arm in August 
1967 while on combat reconnaissance patrol.  The records note 
that he was treated and released.  No further treatment for 
the right shoulder is indicated in the service medical 
records.  Moreover, his upper extremities were clinically 
evaluated as normal on a subsequent service examination 
conducted in October 1967, and on his September 1968 release 
from active duty examination.

The veteran's DD Form 214 reflects that he received the 
Bronze Star Medal with Combat "V," the Purple Heart Medal, 
and the Vietnam Campaign Medal among other awards and 
citations.

In May 1981, the veteran submitted a VA Form 21-526, 
Application for Compensation or Pension, in which he claimed 
service connection for, among other things, a right shoulder 
disorder.

The veteran subsequently underwent a VA orthopedic 
examination in September 1981, at which he reported that he 
sustained a shell fragment wound of the right shoulder during 
active service.  It was noted that the shrapnel fragment did 
not penetrate the arm, and that he had no scar related to 
this injury.  He also reported that he continued to have a 
sensation of dull pain in the shoulder, and discomfort on 
extension of the arm at the shoulder.  On examination, it was 
noted that there was full range of motion of all joints of 
the upper extremities including the right shoulder without 
crepitus deformity or muscular atrophy, and no scar visible.  
There was no crepitus and no limitation of motion at the 
right shoulder.  Diagnoses following examination of the 
veteran included history of shrapnel burn of right upper arm, 
resolved, without residual scars, no nerve muscle or blood 
vessel damage, no retained fragment.

The veteran also submitted a private medical statement dated 
in October 1981 from M. B. C, M.D., in support of his right 
shoulder claim.  Dr. C noted that he had treated the veteran 
earlier that month, and that he reported a shrapnel injury to 
the right deltoid area in 1967.  Further, Dr. C noted that 
the veteran complained of residual pain in the right upper 
deltoid area as well as pain on abduction in the right arm 
during sleep.  In addition, the veteran reported he had been 
going to VA for evaluation, and had X-rays taken by an 
orthopedist.  He denied any other physical illnesses or 
injuries.  Dr. C stated that neurological examination was 
essentially negative.  Nevertheless, the veteran was found to 
be tender over the right anterior shoulder, with pain on 
internal rotation of the right arm.  Dr. C also stated that 
it was obvious the veteran was having some reflex pain since 
his shoulder postures were not equal on both sides.  Right 
shoulder X-ray was essentially normal.  Based on the 
foregoing, Dr. C reiterated that the neurological examination 
was essentially negative, but that the veteran had symptoms 
and signs typical of rotator cuff syndrome on a traumatic 
basis.  Moreover, Dr. C stated that this would be 
incapacitating intermittently as the result of excessive use 
of the shoulder or if the veteran ultimately got 
calcification in the rotator cuff, and that he would require 
treatment intermittently in the future as a result of this 
injury.

Also on file were various psychiatric records regarding the 
veteran's claim of service connection for PTSD.

In a March 1984 decision, the Board, among other things, 
denied the veteran's claim of service connection for 
residuals of a shrapnel injury of the right arm.  The Board 
acknowledged that the service medical records showed that the 
veteran was struck by a bomb fragment while on active duty, 
but that it did not break the skin, nor was it shown that it 
had damaged the muscles, bones, or tendons in the right upper 
extremity.  Further, the Board noted that the service medical 
records did not show continued complaints or manifestations 
of a right shoulder disorder during the remainder of the 
veteran's service.  Accordingly, the Board was of the opinion 
that the injury sustained from the bomb fragment was acute 
and transitory in nature and subsided without residual 
disability.  Moreover, the Board noted that the present right 
shoulder disorder was not clinically evident until many years 
after separation from service.  Thus, the Board concluded 
that the current disorder was more likely due to intercurrent 
causes than the relatively minor injury of the right shoulder 
sustained during service.

Following the Board's March 1984 decision, the veteran 
submitted statements in February 1985, March 1985, and March 
1986, in which he essentially contended that he had a current 
right shoulder disorder due to the in-service injury he 
sustained while in combat.  He maintained that he continued 
to experience right shoulder impairment as a result of this 
injury, and provided details thereof.  However, in April 1985 
and April 1986, the RO determined that the veteran's claim 
was essentially duplicate of the one previously denied, and 
that he had not submitted new and material evidence to reopen 
his claim.  Further, the RO informed the veteran of his right 
to appeal these determinations, and he did not appeal.

The evidence added to the file since the last prior denial 
includes additional statements by and on behalf of the 
veteran, as well as post-service medical evidence which 
covers a period through 2000.  In his statements, the veteran 
essentially reiterates his contention that he has a current 
right shoulder disorder due to his in-service combat injury.  
He also submitted a duplicate copy of the October 1981 
private medical statement from Dr. C.  The additional post-
service medical records primarily concern his service-
connected PTSD.  However, a February 1996 VA mental disorders 
examination stated that his general medical conditions 
included rotator cuff injury and post-shrapnel wounds of the 
right arm, but no objective physical findings were made of 
the right shoulder in conjunction with this examination.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

The provisions of 38 U.S.C.A. § 1154(b) provides that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

In the May 1996 rating decision, the RO adjudicated the 
veteran's new and material evidence claim pursuant to the 
standard set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which found that in order for newly submitted 
evidence to be considered material, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  However, in September 1998, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) issued Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), which struck down that part of the legal test 
established by Colvin,  supra.  The Federal Circuit found 
that this test imposed a greater burden than what was 
contemplated by the law and regulations on the issue of "new 
and material evidence."  Furthermore, the Federal Circuit 
has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).   

In Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000), the 
Federal Circuit held that Hodge only overruled the third 
prong of the Colvin test which required that the additional 
evidence must be reasonably likely to change the outcome of 
the case.  The Federal Circuit, in Anglin, held that Hodge 
did not overrule the first and second prongs of the Colvin 
test, i.e., that in order for the additional evidence to be 
considered new and material (1) it must be not merely 
cumulative of other evidence in the record, and (2) it must 
be probative of the issues at hand.  

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285(1996) (overruled on other grounds).

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g) (West 2002) 
which states that nothing in section 5103A precludes VA from 
providing such other assistance as the Secretary considers 
appropriate.  However, these changes are applicable only to 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,628-45,629.  Here, the veteran's claim 
was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.


Analysis.  Initially, the Board reiterates that in Hodge, 
supra, the Federal Circuit struck down the former standard 
enunciated by the Court in Colvin, supra, that in order for 
newly submitted evidence to be considered material, "there 
must be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  The Federal Circuit found that 
this test imposed a greater burden than what was contemplated 
by the law and regulations.  The Board also notes that the 
Federal Circuit indicated that the regulatory standard of 
38 C.F.R. § 3.156(a) had a lower burden than that of the now-
obsolete Colvin test.  Consequently, the Board concludes that 
the veteran will not be prejudiced by appellate review on the 
current record.  Bernard v. Brown, 4 Vet. App. 384 (1993).

As detailed above, the veteran's initial claim of service 
connection for a right shoulder disorder was denied by the 
Board in March 1984 because the evidence did not support a 
finding that he had a current disability attributable to his 
in-service combat injury.  The RO subsequently determined in 
April 1985 and April 1986 that the evidence submitted to 
reopen this claim was cumulative and duplicative of that 
already of record.

With respect to the veteran's current application to reopen, 
the Board finds that his statements tend to provide 
additional information regarding his initial injury, as well 
as his current disability.  In short, these statements 
provide a "more complete picture" of the circumstances 
surrounding the initial injury, as well as his current right 
shoulder disorder.  See Hodge at 1363.  Further, the February 
1996 VA mental disorders examination indicated that the 
veteran's current general medical conditions included rotator 
cuff injury and post-shrapnel wounds of the right arm; the 
examiner indicated the veteran has a current right shoulder 
disorder that is attributable to his in-service combat 
injury.  As already mentioned, it was the lack of such 
evidence which was the basis for the Board's initial denial 
in March 1984.

The evidence submitted to reopen a claim is presumed to be 
true for the purpose of determining whether new and material 
evidence has been submitted, without regard to other evidence 
of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Consequently, in the circumstances of this case, the Board 
finds that the additional evidence submitted to reopen the 
veteran's claim of service connection for a right shoulder 
disorder bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Thus, new and 
material evidence has been presented pursuant to 38 C.F.R. 
§ 3.156(a).

The adjudication of the veteran's claim does not end with a 
finding that new and material evidence has been submitted.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  VCAA 
(codified at 38 U.S.C.A. § 5103A).  Here, the Board notes 
that the February 1996 VA mental disorders examinations does 
not contain any objective physical findings with respect to 
the right shoulder, nor was the right shoulder the focus of 
this examination.  Moreover, it does not appear that a 
competent medical opinion is of record regarding the etiology 
of the veteran's right shoulder that is based upon both a 
physical examination of this extremity and a review of the 
veteran's medical records.  Therefore, the Board concludes 
that additional development is necessary in the instant case, 
which will be addressed in the REMAND portion of this 
decision. 


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a right 
shoulder disorder, the claim is reopened; to this extent only 
the benefit sought on appeal is allowed.


REMAND

With respect to the veteran's PTSD claim, the Board notes 
that service connection was originally established for this 
disability by a March 1984 Board decision.  He was 
subsequently assigned a noncompensable rating for this 
disability by an April 1984 rating decision.  A subsequent 
rating decision in August 1984 rating decision assigned a 30 
percent rating, while a June 1986 rating decision decreased 
the assigned evaluation to 10 percent.  In a July 1993 
decision, the Board determined that the veteran was not 
entitled to a rating in excess of 10 percent.

In conjunction with his current increased rating claim, the 
veteran was accorded VA mental disorders examinations in 
February 1996, January 2000, and March 2000.  However, no 
evidence appears to be of record regarding the severity of 
this condition since the last examination.  As it has been 
more than 3 years since this examination, it appears that a 
new examination is necessary in order to adequately determine 
the current nature and severity of his PTSD.

As already stated, the Board has also determined that a new 
medical examination is required in order to determine the 
current nature and etiology of the veteran's right shoulder 
disorder.

Since the Board has determined that new examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his PTSD 
during the period of from March 2000 to 
the present.  After securing any 
necessary release, the RO should obtain 
these records.

2.  After the development requested in #1 
has been completed, the RO should accord 
the veteran a psychiatric examination to 
determine the current nature and severity 
of his service-connected PTSD.  Send the 
claims folder to the examiner for review.  
Following examination of the veteran, the 
examiner is asked to provide a GAF scale 
score and an opinion on what effect the 
veteran's service-connected PTSD has on 
his ability to work.

3.  The veteran should also be afforded 
an orthopedic examination to determine 
the etiology of his current right 
shoulder disorder.  Send the claims 
folder to the examiner for review; the 
examiner should indicate that the claims 
folder was reviewed.

The examiner must express an opinion as 
to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that any current right shoulder disorder 
found to be present is causally related 
to the veteran's in-service injury.  In 
making this determination, the examiner 
should review the veteran's service 
medical records, particularly the August 
1967 record of the original shrapnel burn 
injury, as well as the subsequent service 
examinations in October 1967 and 
September 1968.  The examiner should also 
review the September 1981 VA orthopedic 
examination which diagnosed history of 
shrapnel burn of right upper arm, 
resolved, without residual scars, no 
nerve muscle or blood vessel damage, no 
retained fragment; and the October 1981 
private medical statement from M. Brent 
Campbell, M.D., who determined that 
neurological examination was essentially 
negative, but that the veteran had 
symptoms and signs typical of rotator 
cuff syndrome on a traumatic basis.

The examiner should also be cognizant of 
the veteran's assertion that he sustained 
an injury to the right shoulder at the 
time of the original shrapnel burn injury 
and that, as a combat veteran, his 
account of the injury is presumed to be 
true.  38 U.S.C.A. § 1154(b).

If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



